Case 2:18-cr-20680-PDB-APP ECF No. 45, PageID.635 Filed 11/13/20 Page 1 of 4




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

UNITED STATES,

             Plaintiff,
v.                                                Case No. 18-cr-20680
                                                  District Judge Paul D. Borman
MERSED BEBANIC,

             Defendant.              /

   ORDER GRANTING DEFENDANT'S EMERGENCY MOTION FOR
 COMPASSIONATE RELEASE, PURSUANT TO 18 U.S.C. § 3582(c)(1)(A),
   REDUCING THE SENTENCE TO TIME SERVED, AND IMPOSING
 SUPERVISED RELEASE FOR THE REMAINDER OF THE UNSERVED
 PORTION OF HIS ORIGINAL TERM OF IMPRISONMENT, WITH THE
        SPECIAL CONDITION OF HOME CONFINEMENT

       On September 20, 2020 Defendant filed a request with his Warden at FCI-

Milan for compassionate release, 18 U.S.C. § 3582(c)(1)(A), based on an Achilles

Tendon injury he suffered on August 1, 2020, and his claim of inadequate medical

care available at FCI-Milan. The Warden denied his request on September 23,

2020. On October 23, 2020, Defendant filed the instant Motion, more than 30 days

after Defendant's September 2020 request to the BOP.

       The Government filed a Response in Opposition on November 9, 2020.

(ECF No. 41.) Defendant filed a Reply Brief on November 11, 2020. (ECF No.

43.)




                                         1
Case 2:18-cr-20680-PDB-APP ECF No. 45, PageID.636 Filed 11/13/20 Page 2 of 4




       Defendant Bebanic pled guilty to tax evasion ($699,692.00) conducted over

four years. On March 20, 2019, Defendant was sentenced to 14 months

imprisonment. He was permitted to delay his report to prison until March 6, 2020,

approximately eight and one-half months ago. His projected release date is March

2, 2021, approximately three and one-half months hence. Defendant is 37 years

old.

       The Government recognizes that Defendant's conviction involved a non-

violent offense, but asserts that it involved serious criminal conduct which

continued for over four years. The Court agrees that Defendant's case involved

serious criminal conduct.

       The Court recognizes that it must consider the § 3553(a) factors in

determining a petition for release under § 3582(c)(1)(A).

       Defendant's Reply states that this case involved a serious injury--a ruptured

Achilles Tendon, and close-to-no ability to receive the required physical therapy at

FCI-Milan. Accordingly, Defendant argues that the injury has negatively impaired

his ability to care for himself: he is on crutches most of the time, and on occasion

finds it necessary to use a wheelchair. Defendant asserts that recently he fell in the

shower injuring his hip because of his imbalance caused by his Achilles Tendon

injury, so his ability to care for himself has been seriously compromised.




                                          2
Case 2:18-cr-20680-PDB-APP ECF No. 45, PageID.637 Filed 11/13/20 Page 3 of 4




                                   DISCUSSION

      While the court recognizes that this was a serious offense, it was not a crime

of violence. The Court further concludes that Defendant is not a threat to any

person, or the community based upon the requirements of Title 18 § 3142(g).

      The Court recognizes that an Achilles Tendon rupture requires physical

therapy multiple times per week to resolve the injury without compromising

Defendant's future ability to use that leg. The prison setting does not permit

multiple sessions per week of physical therapy to provide the care necessary in

response to his injury. The Court has read and agrees with Dr. David Mendelson's

expert report indicating a need for continuous physical therapy. (ECF No. 38, 10-

26-2020, PageID 535-536.)

      The Court finds Defendant Bebanic's medical condition qualifies as an

"extraordinary and compelling reason for release under Sentence Guideline

1B1.13(1)(A), cmt. n.1(A)," and further that his release would not constitute a

danger to the community.

      The Court further finds, as to the § 3553(a) factors, that because he has

served the majority of his sentence and has no criminal history, the sentence

already served promotes respect for the law, is just punishment, adequately deters

criminal conduct, and that there is no longer a need to protect the public from

further crimes by Defendant.

                                          3
Case 2:18-cr-20680-PDB-APP ECF No. 45, PageID.638 Filed 11/13/20 Page 4 of 4




      Finally, the Court concludes that home confinement, subject only to release

for medical care, is necessary in this case.

                                   CONCLUSION

      The Court orders a reduction in his sentence to time served, with completion

of quarantine at his home, and supervised release to include the unserved portion

of his incarceration. This will result in more than 70 percent of his sentence

actually served.

      Accordingly, the Court GRANTS Defendant's Motion reducing Defendant

Mersed Bebanic's sentence to time served and imposing supervised release for the

remainder of the unserved portion of his original term of imprisonment, with the

special condition of home confinement.

      SO ORDERED.

DATED: November 11, 2020                s/Paul D. Borman
                                        PAUL D. BORMAN
                                        UNITED STATES DISTRICT JUDGE




                                           4
